DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-7 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Claim 1 contains the limitation “mechanically separating cellular and non-cellular components”. The term “mechanically” is understood to refer to performing something by means of a machine or machinery. The most complete description of this term appears at paragraphs [0016] and [0081]-[0082]. The only example provided for separating bone marrow from cadaverous bone mechanically utilizes a bone tumbler and sieve set (see paragraphs [0081]-[0082]). The specification discloses no other means for mechanically separating a biological material from bone. Therefore, it is not clear that, at the time of filing, applicants had full possession of all means by which cellular and non-cellular components could be separated using machinery.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “concentrating by centrifugation and filtering”. This limitation does not contain a subject; thus it is unclear what is being concentrated. For examination purposes, this limitation is interpreted as comprising “concentrating the cellular and non-cellular components of bone marrow by centrifugation and filtering”. 
Claim 1 contains the limitation “separating by density gradient centrifugation”. This limitation does not contain a subject; thus it is unclear what is being separated. For examination purposes, this limitation is interpreted as comprising “separating the cellular components and non-cellular components of bone marrow by density gradient”. 
Claim 4 recites the limitations "the discs", “the cancellous bone”, “the normal nucleus pulposus”, “the nucleus pulposus”, and “the freeze dried material”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorantla et al., Development and validation of a procedure to isolate viable bone marrow cells from the vertebrae of cadaveric organ donors for composite organ grafting. Cytotherapy, Vol. 1, No. 14 (January 2012) pages 104-113 (hereinafter Gorantla, cited in parent application 16/268,959 on 6/18/21)., Bourzac et al., Isolation of equine bone marrow-derived mesenchymal stem cells: A comparison between three protocols. Equine Veterinary Journal, Vol. 42, No. 6 (2010), pages 519-527 (hereinafter Bourzac, cited in parent application 16/268,959 on 6/18/21) and Matsumura et al., Polyampholytes as cryoprotective agents for mammalian cell cryopreservation. Cell transplantation, Vol. 19, no. 6-7 (1 June 2010) pages 691-699 (hereinafter Matsumura, cited in parent application 16/268,959 on 6/18/21).
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L4 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). The VBs are cut into cubes and irrigated (Isolation of BM cells, Fig. 1). The fragments are further crushed in a bone grinder and strained to obtain a cell-rich filtrate (Isolation of BM fragments, Fig. 1). Rinsed bone fragments are then tumbled in a bone marrow tumbler for three washes, with the washing medium recovered and pooled with the cell-rich filtrate (Isolation of BM cells, Fig. 1). Gorantla explains that the cell filtrate is then processed according to conventional means to obtain bone marrow (BM) derived mesenchymal stem cells (MSCs) (Isolation of BM cells). Gorantla explains that vertebrae are known to be an excellent source of BM and BM MSCs.
Gorantla does not disclose that the BM MSCs are isolated using density centrifugation methods. 
Bourzac discloses methods of isolating bone marrow-derived mesenchymal stem cells using density gradient centrifugation methods (Abstract). Bourzac discloses obtaining bone marrow aspirates and isolating the BM MSCs using classic, Percoll, and Ficoll isolation protocols (Bone marrow harvest, Mesenchymal stem cell isolation). For the Percoll and Ficoll isolation protocols the bone marrow aspirate is centrifuged at 1000g for 15 minutes, with the resultant supernatant aspirated (Density gradient separation). The cell pellet is resuspended in culture medium, layered over the Percoll or Ficoll, and centrifuged at 400g for 25 minutes (Density gradient separation). The MSC-containing density gradient band is then aspirated and washed (Density gradient separation, Fig. 1). Bourzac further discloses performing a cell count on the resultant cell population (Density gradient separation, Protocol MSC yield). Bourzac explains that the density gradient methods allows for significantly better MSC isolation yield as compared to the classic isolation protocol (Discussion, Table 1). As Gorantla discloses that means known in the art may be used to isolate the VB-derived BM MSCs, it would be obvious to one of ordinary skill in the art that the methods of Bourzac could be utilized. A skilled artisan would be motivated to use the methods of Bourzac in Gorantla to obtain better MSC yields. 
The combination does not disclose that the MSCs may be further cryopreserved. 
Matsumura discloses methods of cryopreserving mammalian cells, including bone marrow-derived mesenchymal stem cells, using polyampholyte cryoprotectants, and subsequently thawing the cryopreserved cells. Matsumura explains that cryopreservation of cells is an important approach for the long term preservation of cells for cellular treatment therapies (Introduction). Matsumura discloses suspending rat BM MSCs in dimethyl sulfoxide (DMSO), and ∊-poly-l-lysine (PLL; PLL is a polyampholyte), and freezing the cells (Cell culture, Cryopreservation protocol and evaluation of survival). The cells are subsequently quick thawed in a water bath at 37°C (Cryopreservation protocol and evaluation of survival). BM MSCs demonstrated significantly higher proliferation rates than other cryoprotectants, which retaining the ability to differentiate into each of adipocytes, osteoblasts, and chondrocytes (Cryopreservation of rat mesenchymal stem cells, Figs. 3-4). Matsumura explains that polyampholytes such as PLL are more effective for cryopreservation of cells, and avoids the use of proteins or toxic compounds (Discussion). 
As each of Gorantla, Bourzac and Matsumura are directed to methods involving BM MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for the long term preservation of BM MSCs for use in cellular therapies. 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbruck et al., US Publication 2007/0003525 (hereinafter Moehlenbruck, cited in parent application 16/268,959 on 6/18/21) in view of Gorantla, Bourzac, and Matsumura.
Moehlenbruck discloses methods and compositions for the treatment of intervertebral disc (IVD) impairment (Abstract). In one embodiment, Moehlenbruck discloses preparing a cross-linked nucleus pulposus tissue composition (para 93-100). The NP may be obtained from any suitable mammalian donor vertebrae (para 93-94). Moehlenbruck discloses that the NP may be harvested by a variety of methods known to those skilled in the art (para 94). Preferably, the annulus fibrosus is sliced radially and the vertebral end plates are separated to expose the NPs (para 94). The NPs is then removed and cross-linked (para 95-98). The cross-linked NPs are collected and lyophilized and pulverized using a freezer-mill (para 98; pulverized is interpreted as synonymous with micronized; freezer-mill is interpreted as synonymous with cryo-mill). The particulate NP material is then sterilized and stored for later use (para 98). In some embodiments, the NP may be combined with BM MSCs (para 30-31). The composition may be combined with saline and administered transpedically (para 109-114).   
Moehlenbruck does not disclose methods of obtaining BM MSCs for use in the composition.
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L4 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). The VBs are cut into cubes and irrigated (Isolation of BM cells, Fig. 1). The fragments are further crushed in a bone grinder and strained to obtain a cell-rich filtrate (Isolation of BM fragments, Fig. 1). Rinsed bone fragments are then tumbled in a bone marrow tumbler for three washes, with the washing medium recovered and pooled with the cell-rich filtrate (Isolation of BM cells, Fig. 1). Gorantla explains that the cell filtrate is then processed according to conventional means to obtain bone marrow (BM) derived mesenchymal stem cells (MSCs) (Isolation of BM cells). Gorantla explains that vertebrae are known to be an excellent source of BM and BM MSCs.
As each of Moehlenbruck and Gorantla are directed to methods of utilizing components of vertebrae, including BM MSCs, it would be obvious to one of ordinary skill in the art the references could be combined. A skilled artisan would be motivated to utilize the methods of Gorantla to obtain BM MSCs for the methods of Moehlenbruck as both are utilizing various components of vertebrae, thus reducing waste, and as Gorantla explains that vertebrae are an excellent source of BM. 
The combination of Moehlenbruck and Gorantla does not disclose that the BM MSCs are isolated using density centrifugation methods. 
Bourzac discloses methods of isolating bone marrow-derived mesenchymal stem cells using density gradient centrifugation methods (Abstract). Bourzac discloses obtaining bone marrow aspirates and isolating the BM MSCs using classic, Percoll, and Ficoll isolation protocols (Bone marrow harvest, Mesenchymal stem cell isolation). For the Percoll and Ficoll isolation protocols the bone marrow aspirate is centrifuged at 1000g for 15 minutes, with the resultant supernatant aspirated (Density gradient separation). The cell pellet is resuspended in culture medium, layered over the Percoll or Ficoll, and centrifuged at 400g for 25 minutes (Density gradient separation). The MSC-containing density gradient band is then aspirated and washed (Density gradient separation, Fig. 1). Bourzac further discloses performing a cell count on the resultant cell population (Density gradient separation, Protocol MSC yield). Bourzac explains that the density gradient methods allows for significantly better MSC isolation yield as compared to the classic isolation protocol (Discussion, Table 1). As Gorantla discloses that means known in the art may be used to isolate the VB-derived BM MSCs, it would be obvious to one of ordinary skill in the art that the methods of Bourzac could be utilized. A skilled artisan would be motivated to use the methods of Bourzac in Gorantla to obtain better MSC yields. 
The combination does not disclose that the MSCs may be further cryopreserved. 
Matsumura discloses methods of cryopreserving mammalian cells, including bone marrow-derived mesenchymal stem cells, using polyampholyte cryoprotectants, and subsequently thawing the cryopreserved cells. Matsumura explains that cryopreservation of cells is an important approach for the long term preservation of cells for cellular treatment therapies (Introduction). Matsumura discloses suspending rat BM MSCs in dimethyl sulfoxide (DMSO), and ∊-poly-l-lysine (PLL; PLL is a polyampholyte), and freezing the cells (Cell culture, Cryopreservation protocol and evaluation of survival). The cells are subsequently quick thawed in a water bath at 37°C (Cryopreservation protocol and evaluation of survival). BM MSCs demonstrated significantly higher proliferation rates than other cryoprotectants, which retaining the ability to differentiate into each of adipocytes, osteoblasts, and chondrocytes (Cryopreservation of rat mesenchymal stem cells, Figs. 3-4). Matsumura explains that polyampholytes such as PLL are more effective for cryopreservation of cells, and avoids the use of proteins or toxic compounds (Discussion). 
As each of Moehlenbruck, Gorantla, Bourzac and Matsumura are directed to methods involving BM MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for the long term preservation of BM MSCs for use in cellular therapies, like those of Moehlenbruck. Further, as Moehlenbruck explicitly discloses sterilizing and storing the particulate NP, there is a suggestion present in Moehlenbruck that storage of the components is advantageous.  
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moehlenbruck in view of Gorantla.
Moehlenbruck discloses methods and compositions for the treatment of intervertebral disc (IVD) impairment (Abstract). In one embodiment, Moehlenbruck discloses preparing a cross-linked nucleus pulposus tissue composition (para 93-100). The NP may be obtained from any suitable mammalian donor vertebrae (para 93-94). Moehlenbruck discloses that the NP may be harvested by a variety of methods known to those skilled in the art (para 94). Preferably, the annulus fibrosus is sliced radially and the vertebral end plates are separated to expose the NPs (para 94). The NPs is then removed and cross-linked (para 95-98). The cross-linked NPs are collected and lyophilized and pulverized using a freezer-mill (para 98; pulverized is interpreted as synonymous with micronized; freezer-mill is interpreted as synonymous with cryo-mill). The particulate NP material is then sterilized and stored for later use (para 98). The composition may be combined with saline and administered transpedically via a biopsy cannula (para 109-114).
Moehlenbruck does not explicitly disclose that the vertebrae are obtained from a cadaveric donor, or that segments from T9 to L5 are obtained. 
Gorantla discloses methods of isolating bone marrow from cadaveric vertebral bodies (VBs) (Abstract). Gorantla discloses obtaining T8-L5 VBs from cadaveric donors with IVDs excised from the VBs (Donors, VB harvest, Isolation of BM cells). As both Moehlenbruck and Gorantla are directed to methods of isolating VBs, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that nucleus pulposus could be obtained from either living or cadaveric sources. Thus, it would be obvious to try using a cadaveric donor as suggested by Gorantla. 
Moehlenbruck also does not explicitly disclose that the intervertebral discs are removed by cutting between the cancellous bone and vertebral endplate. However, Moehlenbruck discloses that the NP may be harvested by a variety of methods known to those skilled in the art (para 94). Therefore, there is a suggestion present in Moehlenbruck that the intervertebral discs could be removed by first cutting between the cancellous bone and vertebral endplate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/072,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are each directed to a method of making a composition by a) obtaining a bone marrow sample from a cadaver donor; b) mechanically separating cellular and non-cellular components of bone marrow from cadaverous bone; c) concentrating by centrifugation and filtering; d) separating by density gradient centrifugation; e) collecting cells or non-cellular components or combinations thereof; f) washing the cells or non-cellular components or combinations thereof to create a mixture; g) suspending the mixture in a polyampholyte cryoprotectant; and h) freezing the mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 6 of copending Application No. 16/268,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are each directed to a method of making a composition by a) obtaining a bone marrow sample from a cadaver donor; b) mechanically separating cellular and non-cellular components of bone marrow from cadaverous bone; c) concentrating by centrifugation and filtering; d) separating by density gradient centrifugation; e) collecting cells or non-cellular components or combinations thereof; f) washing the cells or non-cellular components or combinations thereof to create a mixture; g) suspending the mixture in a polyampholyte cryoprotectant; h) freezing the mixture; and i) adding the mixture to a composition of micronized nucleus pulposus having particles in the size range of less than 300 µm
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims  4-7are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-5 of copending Application No. 16/268,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are each directed to a method of making a composition by a) obtaining cadaveric spine segments from T9 to L5; 20DNO305DIVCONT b) removing the discs by cutting between the cancellous bone and vertebral endplate junction; c) removing the normal nucleus pulposus; d) freeze drying the nucleus pulposus from multiple disc segments; e) placing the freeze dried material into a cryomill to produce a micronized disc material; f) placing the micronized disc material from step e) into a sterile container for later use, and g) rehydrating the micronized disc material and introducing the rehydrated material into a syringe or injectable device.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632